DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the present application.
Applicant's election with traverse for the restricted species (b) and (c) in the reply filed on 04/06/2022 is acknowledged.  
Applicant elected: (a) CRISPR/Cas9; (b) SEQ ID NO: 35; and (c) artificial insemination. 
The traversal is on the ground(s) that no undue burden would be imposed by conducting a search of additional sequence species and that a proper search of independent claim 1 would return results for the elements of both claims 12 and 13. 
Upon further considerations and in light of the prior art applied below, a TALEN and a ZFN were rejoined and examined together with the elected CRISPR/Cas9 species; and natural mating was also rejoined and examined together with the elected artificial insemination.  Thus, Applicant’s traverse with respect to the restriction of species (c) is moot.  However, it would be undue burden for the examiner to search and examine all 69 sequences recited in claim 9.  
The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 1-14 are examined on the merits herein with the above elected and rejoined species.

Claim Objections
Claim 9 is objected to because of SEQ ID Nos. 31, 32, 35 and 39 are identical species (the same 49-nucleotide sequence) listed in the Markush group.  Please check your sequence listing.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.   
The instant claims encompass a method of breeding porcine animals comprising: (i) modifying NANOS2 gene expression in a male porcine animal with any modification (not necessarily limited to an insertion or deletion which causes inactivation of the gene) via any means or with any agent (e.g., a TALEN, a ZFN, any recombinase fusion protein, a CRISPR/Cas9, a NANOS2-guide RNA and any polypeptide capable of effecting cleavage or integration of the NANOS target; see dependent claims 3 and 5) as long as the NANOS2 protein function is reduced or eliminated, wherein the male porcine animal produces reduced or no germline cells but retains somatic cell function; (ii) transplanting donor spermatogonial stem cells (SSCs) to the male porcine animal so that spermatogenic colonies are generated; and (iii) introducing donor-derived sperm from the male porcine animal into a female porcine animal so that the female porcine animal becomes pregnant.
Apart from the disclosure of using porcine NANOS2-specific TALENs and CRISPR-Cas9 constructs to generate NANOS2-deficient porcine animals with the recited characteristics by knocking out/inactivating the NANOS2 gene via insertion or deletion (see at least Examples 1-9); the instant disclosure fails to provide sufficient written description for other porcine NANOS2-specific agents used to modify NANOS2 gene expression in a male porcine animal in other manners/modifications such that the male porcine animal produces reduced or no germline cells but retains somatic cell function to be utilized in a method of breeding porcine animals as claimed broadly.  For example, which specific essential or critical structural feature(s) that any polypeptide capable of effecting cleavage or integration of the NANOS2 target possesses to be used in combination with a NANOS2 guide RNA to mediate any modification of NANOS2 gene expression in a male porcine animal to attain the desired results?  Even with the relatively well-characterized sequence-specific CRISPR-Cas9 system, Wu et al (Quant. Biol. 2:59-70, 2014) still discussed numerous factors that could affect target specificity of the CRISPR-Cas9 system include:  PAM, seed, Cas9/sgRNA abundance, target or guide sequence, accessibility of seed match genomic sites, abundance of seed match genomic sites, epigenetics, target sequence length, and sgRNA scaffold (section titled “Determinants of Cas9/sgRNA specificity” on pages 62-65).  Wu et al also stated clearly “Despite intense study, the rules governing the specificity of Cas9/sgRNA targeting, especially target cutting and mutation remain elusive.  At this stage, it is still challenging to predict genome-wide off-targets of Cas9 with any significant confidence….The current rules of Cas9/sgRNA specificity are likely incomplete and biased” (see section title “Perspective” on pages 66-67).  Even in November 2015 among the Class 2 CRISPR-Cas family to which CRISPR-Cas9 protein belongs to, Shmakov et al (Molecular Cell 60:385-397, 2015) still merely demonstrated the activity of a C2c1 nuclease in vitro using a protein lysate from human 293FT cells expressing C2c1 (Figure 4); and predicted C2c2 nuclease to possess RNase activity (section titled “C2c2 contains two HEPN domains and is predicted to possess RNase activity” on page 5).  Additionally, what is the exact structure of any recombinase fusion protein used to modify NANOS2 gene expression in a male porcine animal as encompassed by the instant claims?  Apart from knocking out/inactivating the NANOS2 gene via insertion or deletion using disclosed porcine NANOS2-specific TALENs and CRISPR-Cas9 constructs, the instant specification also fails to describe any other modifications in a male porcine animal that result in the male porcine animal produces reduced or no germline cells but retains somatic cell function as claimed broadly.  Since the prior art before the effective filing date of the present application (07/14/2014) failed to provide guidance regarding to the issues discussed above as evidenced at least by the teachings of Fahrenkrug et al (US 2014/0359796; IDS), Zhang et al (US 8,865,406), Gregory et al (US 8,586,526), Gregory et al (US 8,313,925) and Tsuda et al (Science 301:1239-1241, 2003; IDS), it is incumbent upon the present application to do so.  The present application also fails to provide a representative number of species for a broad genus of modification and/or means/agent used for modifying NANOS2 gene expression in a male porcine animal such that the male porcine animal produces reduced or no germline cells but retains somatic cell function to be utilized in a method of breeding porcine animals as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of modification and/or means/agent used for modifying NANOS2 gene expression in a male porcine animal such that the male porcine animal produces reduced or no germline cells but retains somatic cell function to be utilized in a method of breeding porcine animals as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrenkrug et al (US 2014/0359796; IDS) in view of Tsuda et al (Science 301:1239-1241, 2003; IDS) and Brinster (US 5,858,354; IDS).  
The instant claims are directed to a method of breeding porcine animals comprising: (i) modifying NANOS2 gene expression in a male porcine animal so that NANOS2 protein function is reduced or eliminated, wherein the male porcine animal produces reduced or no germline cells but retains somatic cell function; (ii) transplanting donor spermatogonial stem cells (SSCs) to the male porcine animal so that spermatogenic colonies are generated; and (iii) introducing donor-derived sperm from the male porcine animal into a female porcine animal so that the female porcine animal becomes pregnant.
Fahrenkrug et al already disclosed at least a method of making a genetically sterile livestock animal (e.g., swine, sheep, cattle, horse), which animal comprises a genetic modification to disrupt a target gene selectively involved in gametogenesis, and the disruption of the target gene (heterozygous or homozygous disruption) prevents formation of functional gametes of the animal (see at least Abstract; Summary and particularly paragraphs 5-7, 10-11, 35, 38, 43, 45, 49, 53-54, 58, 63, 66-75, 91, 95; Examples 8 and 11-12; Fig. 1).  The method comprises the steps of:  introducing into a livestock cell or a livestock embryo an agent (e.g., Cas9/CRISPR nuclease which is a RNA-guided endonuclease (gene-specific gRNA-Cas9 complex), TALENs, ZFNs) that specifically binds to a chromosomal target site of the cell and causes a double-stranded DNA break to disrupt a gene to selectively disrupt gametogenesis (e.g., TEN, ADAM1a, ADAM2, ADAM3, CKs2, DAZL); cloning the cell in a surrogate mother or implanting the embryo in a surrogate mother, with the surrogate mother thereby gestating the genetically sterile animal (paragraphs 35, 45, 53-54, 58, 63, 66-75, 91, 95; Examples 6-8 and 11-12).  Fahrenkrug et al taught a porcine transgenic embryo can be produced via somatic cell nuclear transfer a transgenic pig cell (e.g., embryonic blastomere, fetal fibroblast, adult ear fibroblast or granulosa cell) into an enucleated oocyte (paragraph 95).  As depicted in Fig. 1 below, Fahrenkrug et al taught a process of using animals that are genetically sterile to disseminate gene of a donor, which comprises: (i) taking spermatogonial cells and/or spermatogonial tissue from a donor having desirable genetic traits (e.g., a double muscled Belgian Blue bull donor), (ii) implanting at the seminiferous tubules of a genetically sterile male animal to allow the donor cells and tissue to reproduce to make functional sperm, and (iii) mating the animal with multiple females to create a progeny of donor animal, and thereby provide a rapid spread of desirable genetic traits (paragraph [0035]).

    PNG
    media_image1.png
    706
    500
    media_image1.png
    Greyscale

Fahrenkrug et al stated “TALEN-mediated genome modification, as well as modification by recombinase fusion molecules, provides for a bi-allelic alteration to be accomplished in a single generation….The ability to routinely generate bi-allelic KO cells prior to SCNT is a significant advancement in large animal genetic engineering.  Bi-allelic knockout has been achieved in immortal cell lines using other processes such as ZFN and dilution cloning…Another group recently demonstrated bi-allelic KO of porcine GGTA1 using commercial ZFN reagents” (paragraph 45); and “A genetic modification made by TALENs or other tools may be, for example, chosen from the list consisting of an insertion, a deletion, insertion of an exogenous nucleic acid fragments, and a substitution…The TALEN cleaves the DNA to make a double-strand break that is then repaired, often resulting in the recreation of an indel, or incorporating sequences or polymorphisms contained in an accompanying exogenous nucleic acid that is either inserted into the chromosome or serves as a template for repair of the break with a modified sequence” (paragraph 71).  In an exemplification, Fahrenkrug et al generated successfully DAZL-KO boars lacking germ cells (Examples 11-12 and Fig. 13).
Fahrenkrug et al did not teach explicitly at least a method of breeding porcine animals using a sterile male porcine animal comprising a genomic homozygous disruption of NANOS2 gene, transplanting donor spermatogonial stem cells (SSCs) by injecting into the rete testis of the sterile male porcine animal and/or the donor SSCs are proliferated in vitro prior to transplanting. 
Before the effective filing date of the present application (7/14/2014), Tsuda et al already disclosed the conserved role of nanos proteins in germ cell development, cloned and analyzed the function of nanos2 and nanos3 in mice by generating nanos2 and nanos3 knockout mice (see at least the Abstract; and Figures 1-2).  They found that nanos2 is predominantly expressed in male germ cells and the elimination of this gene results in a complete loss of spermatogonia whereas the elimination of nanos3 gene results in the complete loss of germ cells in both sexes.  Tsuda et al stated “Both heterozygous and homozygous knockout mice for either nanos2 or nanos 3 were viable and showed no apparent abnormalities.  However, the gonads of the homozygous mice showed defects, consistent with the expression patterns of nanos2 and nanos 3.  The defects in nanos2-null mice were observed only during male spermatogenesis.  The size and weight of the testes in 4-week-old null mice were reduced; the weight was about 30% of that of the wild type (Fig. 1C), and no germ cells were detected (Fig. 1, D and E).  In contrast, female gonads were morphologically and functionally normal and the homozygous female mouse was fertile… At E14.5, testicular cords were well organized even in the nanos2-null testis, and TRA104-positive germ cells were normally localized in testicular cords (Fig. 1, F and G).  However, from E15.5, some nansos2-null germ cells were localized outside of seminiferous tubules (Fig. 1, H and I) and the number of germ cells was reduced. In E18.5 testes, the number was greatly reduced (Fig. I, J and K) and no germ cells were seen after 4 weeks (Fig. 1, D and E)” (page 1240, second paragraph of first column continues to first paragraph of third column).  Based on the above disclosure, the only differences between 4-week-old nanos2-null mice and wild-type mice are the reduced size and weight of the testes and the absence of germ cells in nanos2-null male mice.  Since there is no apparent defect noted in the organization of testicular cords and/or morphology of testes in nanos2-null mice at E14.5, E16.5, E18.5 or at 4 weeks compared to wild-type mice (Fig. 1 C-K), this suggests at least that somatic cells supporting the organization of testicular cords and morphology of testes such as Sertoli cells in testes in nanos2-null male mice are still functional.  Additionally, please note that nanos2 is predominantly expressed in male germ cells (NOT Sertoli cells or other somatic cells in testes) and the elimination of this gene results in a complete loss of spermatogonia and therefore it should not have any effect on somatic cells such as Sertoli cells in the testes.  Moreover, this is also evident by the following statement regarding to Nanos2-null mice in prior art by the instant specification “Importantly, inactivation of Nanos 2 in mice results in loss of germ cells in male embryos only around E15.5.  Thus the germline is completely lacking at birth in male mice but testicular somatic support cell populations are functionally intact” (page 28, lines 18-21). 
Additionally, Brinster also taught a method of introducing non-native primitive cells (e.g., spermatogonial stem cells) into prepared seminiferous tubules of a male host testis, and the introduced primitive cells develop into mature spermatozoa and this colonization is possible because the lumen of the seminiferous tubule is an immunologically privileged site and provides the proper environment, wherein the native germ cell population in the prepared seminiferous tubules was destroyed by suitable known methods (e.g., physical means and chemical means) that leave intact (e.g., biologically functional) the supporting cells such as Sertoli cells (Abstract; Summary of the Invention; and issued claims 1-15).  Brinster also taught that the primitive cells are cultured prior to implantation, the primitive cells may be maintained and/or expanded in a culture media using known techniques (col. 6, lines 22-44).  In addition to injecting a solution containing the primitive cells into individual seminiferous tubules for colonization, Brinster also taught that the primitive cells can also be introduced by injecting into other parts of the tubular system such as the lumen of the rete testes (col. 8, line 56 continues to line 7 of col. 9).  Brinster also taught that the disclosed method is applicable to any species of animals, including farm animals such as swine and cattle (col. 10, lines 27-43).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Fahrenkrug et al by also utilizing at least a sterile male porcine animal comprising a genomic homozygous disruption of NANOS2 gene in a method to disseminate gene of a donor or to breed porcine animals having desirable genetic traits, as well as transplanting donor spermatogonial stem cells (SSCs) by injecting into the rete testis of the sterile male porcine animal and/or proliferating/expanding the donor SSCs in vitro prior to transplanting, in light of the teachings of Tsuda et al and Brinster as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Tsuda et al already disclosed the conserved role of nanos proteins in germ cell development, successful generation of viable nanos2 knockout mice; and found that nanos2 is predominantly expressed in male germ cells and the elimination of this gene results in a complete loss of spermatogonia in reduced size and weight of the testes in homozygous nanos2 knockout male animals.  Particularly, please note that the primary Fahrenkrug reference taught clearly to disrupt any target gene selectively involved in gametogenesis for producing a genetically sterile livestock animal (e.g., swine, sheep, cattle, horse).  Moreover, Brinster also taught successfully a method of injecting non-native primitive cells (e.g., spermatogonial stem cells) into lumen of the retes testes or prepared seminiferous tubules of testis in a male host in which the native germ cell population was destroyed via various means, wherein the primitive cells may be maintained and/or expanded in a culture media prior to implantation.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Fahrenkrug et al, Tsuda et al and Brinster; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Fahrenkrug et al, Tsuda et al and Brinster as set forth above is indistinguishable from the method as claimed; including the use of a sterile male porcine animal with no functional spermatogonial cells by homozygously disrupting NANOS2 target gene, so that NANOS2 protein function in the produced male porcine animal is eliminated but the animal still retains somatic cell function.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
 Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fahrenkrug et al (US 2014/0359796; IDS) in view of Tsuda et al (Science 301:1239-1241, 2003; IDS) and Brinster (US 5,858,354; IDS) as applied to claims 1-8, 10-11 and 13-14 above, and further in view of Shinohara et al (US 2006/0265774).
The combined teachings of Fahrenkrug et al, Tsuda et al and Brinster were presented above.  However, none of the cited references teaches or suggests that the step of introducing donor-derived sperm from the male porcine animal into a female porcine animal so that the female porcine animal becomes pregnant is via artificial insemination.
Before the effective filing date of the present application (7/14/2014), Shinohara et al already taught at least a method of producing a non-human offspring derived from spermatogonial stem cells, which comprises the following steps: a) a step of growing spermatogonial stem cells by culturing the spermatogonial stem cells using a medium containing glial cell-dried neurotrophic factor (GDNF) or an equivalent thereof and leukemia inhibitory factor (LIF); (b) a step of transplanting the spermatogonial stem cells grown in step a) into a seminiferous tubule of an infertile non-human animal to obtain an non-human animal showing spermatogenesis derived from the spermatogonial stem cells; c) a step of obtaining sperm from the non-human animal; d) a step of inseminating an ovum with the sperm to obtain an embryo; and e) a step of transferring the embryo into an oviduct of a pseudopregnant female to obtain non-human offspring (page 3, left column, teaching embodiment (22); claim 22).  Please note that steps c)-e) in the above disclosed method constitute an artificial insemination.  It is also noted that Shinohara et al also taught a method of producing a non-human offspring derived from spermatogonial stem cells via naturally mating (page 3, left column, teaching embodiment (23); claim 23).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify the combined teachings of Fahrenkrug et al, Tsuda et al and Brinster by also introducing donor-derived sperm from the male porcine animal into a female porcine animal so that the female porcine animal becomes pregnant is via artificial insemination, in light of the teachings of Shinohara et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Shinohara et al already taught successfully a method of producing a non-human offspring derived from spermatogonial stem cells via artificial insemination.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Fahrenkrug et al, Tsuda et al, Brinster and Shinohara et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Fahrenkrug et al, Tsuda et al, Brinster and Shinohara et al as set forth above is indistinguishable from the method as claimed.
 Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Examiner’s Remark
	The prior art does not teach nor fairly suggest an edited NANOS2 allele comprising the nucleic acid of SEQ ID NO: 35. 

Conclusions
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633